Case: 17-10396    Date Filed: 09/26/2017   Page: 1 of 3


                                                          [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 17-10396
                         Non-Argument Calendar
                       ________________________

                  D.C. Docket No. 3:16-cr-00067-MCR-1



UNITED STATES OF AMERICA,

                                                             Plaintiff - Appellee,

                                 versus

JEREMY S. DAUBON,

                                                         Defendant - Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Northern District of Florida
                      ________________________

                             (September 26, 2017)

Before TJOFLAT, MARCUS and FAY, Circuit Judges.

PER CURIAM:
              Case: 17-10396     Date Filed: 09/26/2017    Page: 2 of 3


      Jeremy Daubon appeals his 144-month prison sentence after pleading guilty

to one count of distribution of child pornography in violation of 18 U.S.C. §

2252A(a)(2), (b)(1). He argues that the District Court imposed a procedurally

unreasonable sentence by relying on clearly erroneous factual findings in

determining the applicable sentencing guidelines and, then, in fashioning his

sentence. He also argues that the Court imposed a substantively unreasonable

sentence by placing undue emphasis on one of the sentencing factors established

by 18 U.S.C. § 3553(a).

      We review the reasonableness of a sentence under a deferential abuse-of-

discretion standard of review. Gall v. United States, 552 U.S. 38, 41 (2007). We

first ensure that the district court committed no significant procedural error, such as

basing its sentence on clearly erroneous facts. Id. at 51. A clearly erroneous

factual finding occurs when “after reviewing all of the evidence,” we are “left with

a definite and firm conviction that a mistake has been committed.” United States

v. Foster, 155 F.3d 1329, 1331 (11th Cir. 1998).

      Assuming the sentence is not procedurally unreasonable, we ensure that it is

not substantively unreasonable in light of the § 3553(a)(2) factors, which include

the need to reflect the seriousness of the offense, to provide just punishment for the

offense, and to deter future criminal conduct. See 18 U.S.C. § 3553(a)(2). The

emphasis given to one factor is committed to the sound discretion of the district


                                          2
              Case: 17-10396     Date Filed: 09/26/2017   Page: 3 of 3


court, but a court’s unjustified reliance on any one § 3553(a) factor may be a

symptom of an unreasonable sentence. United States v. Crisp, 454 F.3d 1285,

1292 (11th Cir. 2006). A sentence imposed well below the statutory maximum

penalty is another indicator of a reasonable sentence. United States v. Gonzalez,

550 F.3d 1319, 1324 (11th Cir. 2008).

      Daubon contends that his sentence is procedurally unreasonable because the

District Court relied on erroneous factual findings regarding his risk of

recidivism—the need for a prison sentence in order to deter his future criminal

conduct. We find no clear error. The Court’s disagreement with his expert’s

opinion was carefully weighed with the relevant facts in the record, including facts

that were undisputed, and thus was not clearly erroneous. Daubon contends that

his sentence is substantively unreasonable because the Court gave improper weight

to his potential for recividism and the need for his incarceration. We disagree.

Daubon’s criminal behavior became more serious over time. He amassed a large

collection of pornography, had described his victims in sexually derogatory terms,

and had been diagnosed with psychological disorders that resulted in an addiction

to pornography.

      In sum, we find no procedural or substantive unreasonableness in Daubon’s

sentence. It is therefore

      AFFIRMED.


                                          3